The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a CON of 15/350,036 and claims 21-25, 27-30, 32-36, 38, 40-44 are now pending.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “an insulating covercoat formed on the flexure circuit tail; and a dielectric spacer formed on the insulating covercoat and at least partially disposed within a recess of an actuator arm of a hard drive,” as recited in claim 43, must be shown or the feature(s) canceled from the claim(s).  It is noted that only a “thickened portion” 149 of the “covercoat” 148 has been disclosed (see FIG. 7).  There is not a “dielectric spacer” AND “an insulating covercoat” depicted in the drawings, as is claimed in claim 43.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 43, 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (a) Claim 43, the language “the insulating covercoat and dielectric spacer is configured to be thicker within the recess than in at least one other portion of the flexure,” is considered to include new matter as the as filed specification does not include both an insulating covercoat AND a dielectric spacer to be thicker within the recess than in at least one other portion of the flexure, as is now recited in claim 43.  The specification (as amended on 8/18/21) only describes a “spacer takes the form of a thickened area 149 of the covercoat 148 over the signal traces 47,” (see para [0030]) and not both an insulating covercoat AND a dielectric spacer to be thicker, as is now claimed.  As such, this newly recited language is considered to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 32-34 depend from claim 43 and are rejected under the same grounds.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a) Claim 28 the language “the dielectric spacer extends out of the recess to maintain at least a distance between the electrical signal traces mounted on the flexible circuit tail and the electrically conductive top wall,” is misdescriptive as the dielectric layer portion that “extends out of the recess” would have no bearing on maintaining a distance between the flexible circuit tail and the electrically conductive wall, since the top wall is necessarily within the recess.  This language is considered to render the claim(s) indefinite as to what or how the extended portion of the dielectric layer effects any spacing within the recess.
Claims 29-30 inherit this indefiniteness and are rejected under the same grounds.

Claim Rejections - 35 USC § 102
Claim(s) 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korkowski et al. (USP 6,754,045) (hereinafter “Korkowski”).
Korkowski discloses, as shown in at least FIGs. 1-4, 6-11, a “flexure” (named as an “interconnect”132 (FIGs. 2-3) comprising: a flexible circuit tail 151 (FIG. 3) extending in a proximal direction of the flexure, the flexible circuit tail 151 is configured to be at least partially disposed within a recess 152 “opening” (FIG. 4 & 6-7) of an actuator arm 111 of a hard drive, the recess 152 is defined by an electrically conductive top wall and an electrically conductive lower wall of the actuator arm (col. 5, lines 4-10; FIG. 6); and electrical signal traces 136 mounted on the flexible circuit tail, at least one of the electrical signal traces 136 are partially disposed within the recess 152 of the actuator arm 111 (FIG. 7), an insulating covercoat including unnumbered portion (described in col. 4, lines 53-55) and element 158; the unnumbered portion is formed on the flexible circuit tail 151 and insulating the electrical signal traces 136 (see FIGs. 8-11), the insulating covercoat having a first covercoat area with a first thickness over the electrical signal traces (the unnumbered portion as shown in FIGs. 8-11) and a second covercoat area 158 with a second thickness (see FIGs. 6, 10-11), the second covercoat area 158 is at least partially disposed within the recess and thicker than the first thickness (as shown in the aforementioned FIGs. and col. 46-54).  
Similarly for claim 43, Korkowski discloses (same elements described in claim 42 are incorporated herein) a flexure 132 comprising: a flexure circuit tail 151 extending in a proximal direction of the flexure; an insulating covercoat formed on the flexure circuit tail; and a dielectric spacer 158 formed on the insulating covercoat (and at least partially disposed within a recess 152 of an actuator arm 111 of a hard drive, the recess is defined by an electrically conductive top wall and an electrically conductive lower wall of the actuator arm (FIG. 6), the dielectric spacer 158 is adhered to the electrically conductive top wall such that there is no electrically conductive layer between the dielectric spacer and the electrically conductive top wall of the recess 152, the dielectric spacer 158 is dimensioned to maintain at least a distance between at least one of the flexure circuit tail 151 and the electrically conductive top wall, and the insulating covercoat (as unnumbered-FIGs. 8-11) and dielectric spacer 158 is configured to be thicker within the “recess” 152 than in at least one other portion of the flexure, insofar as said “recess” is even required to meet the claim language, as a “flexure” does not have a “recess”.  
It is noted, for both claims 42 & 43, the entire length of the interconnect 132 (FIG. 3) including the (unnumbered) covercoat layer covering the traces 136 (as shown in FIGs. 8-11) is not completely enclosed within the recess/opening 152, and as such, would encompass the claim limitation of “the first covercoat area extends outside of the recess” (for claim 42) and “the dielectric spacer extends out of the recess” (for claim 43), insofar as these limitations are actually required, as they are considered to involve “intended use”, as the claims are directed to only a “flexure” which flexure would not include any “recess of an actuator arm,” or “an electrically top wall and an electrically conductive lower wall of the actuator arm,” as recited in both claims 42 & 43.   Further note that a recitation with respect to the manner in which a claimed apparatus (i.e., a “flexure”) is intended to be employed (i.e., “the flexible circuit tail is configured to be at least partially disposed within a recess of an actuator arm of a hard drive, the recess is defined by an electrically conductive top wall and an electrically conductive lower wall of the actuator arm…at least one of the electrical signal traces are partially disposed within the recess of the actuator arm,” for instance) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (PTO BPAI 1987). 


Claim Rejections - 35 USC § 103
Claim 21, 23-25, 27-29, 35, 38, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA in view of Bennin et al (USP 5,687,479) (hereinafter (Bennin”).  
For claim 21 (and similarly for claim 35), the AAPA (FIGs. 2, 4) is considered to disclose a flexure 30 comprising: electrical signal traces 47 including circuitry electrically configured to carry data signals to and from a read/write head 34 (FIG. 2), an insulating covercoat 48 disposed over the electrical signal traces 47, the insulating covercoat 48 having a covercoat thickness; a flexible circuit tail 40 extending in a proximal direction (FIG. 2), the flexible circuit tail 40 oriented to be at least partially disposed within a recess 18 of an actuator arm 16 of a hard drive between an electrically conductive top wall 17 and an electrically conductive lower wall 19 of the recess 18; and a spacer 52 (FIG. 4) formed on a surface of the insulating covercoat 48 disposed over the electrical signal traces 47 and dimensioned to be positioned between the electrically conductive top wall of the recess 18 and the flexible circuit tail 40 such that no electrically conductive layer is between the spacer 52 and the electrically conductive top wall 17 of the recess 18, the spacer 52 is dimensioned to maintain at least a distance between at least one of the electrical signal traces 47 disposed on the flexible circuit tail 40 and the electrically conductive top wall 17 that is greater than the covercoat thickness 48, the spacer 52 includes an adhesive to be adhered to the flexible circuit tail 40 and configured to be secured to the actuator arm 16 in the recess 18.
With respect to the intended use limitation(s): “and positioned between the electrically conductive top wall and the flexible circuit tail such that no electrically conductive layer is between the dielectric spacer and the electrically conductive top wall, the dielectric spacer is dimensioned extends out of the recess to maintain at least a distance between the electrical signal traces mounted on the flexible circuit tail and the electrically conductive top wall,” (as recited in claim 21); and further, the language “maintains at least a distance between a portion of the suspension circuit and a wall of an actuator arm that is adjacent to the portion of the suspension circuit by extending beyond the wall,” and “positioned...such that no electrically conductive layer is between the dielectric spacer and the wall of the actuator arm that is adjacent to the suspension circuit,” and “configured to be secured to the actuator arm,” (as recited in claim 35), it is noted that a recitation with respect to the manner in which a claimed apparatus (i.e., a “flexure”) is intended to be employed (i.e., “to maintain at least a distance between a portion of the suspension circuit and a wall of an actuator arm,” and “positioned... such that no electrically conductive layer is between the spacer and the wall of the actuator arm that is adjacent to the portion of the suspension circuit,” and “configured to be secured to the actuator arm,” for instance) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (PTO BPAI 1987).
However, for claims 21 (and 35) the AAPA remains expressly silent as to spacer 52 being a dielectric.
Bennin, in the same field of endeavor of flexure assemblies, teaches the use of a dielectric adhesive 34/36 for use on a trace interconnect on a flexure assembly 28 (see FIGs. 3, 4A, 4B; col. 6, lines 61-65; col. 11, lines 18-26).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have utilized a dielectric adhesive for the spacer 52 of the AAPA, for the purpose of providing a thinner height profile, as suggested by Bennin.
Further, with respect to claims 23-25 and the thickness of the dielectric spacer being between 0.5-3.0 mm, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the thickness of the spacer layer of the AAPA to have a thickness of between 0.5-3.0 mm, through the course of routine engineering optimization/experimentation, to provide optimum read/write characteristics in the disk drive.
Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in claims 23-25 are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
	It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
For claim 27, wherein the AAPA is considered to show that the dielectric spacer 52 is a “sheet material having a uniform thickness”, the sheet material configured to be adhered in solid form to the flexible circuit tail 40, insofar as any structural details have been set forth in the pending claim(s) with respect to this so called “sheet material.”
Similarly for claim 28, the AAPA teaches a flexure 30 comprising a flexure circuit tail 40 (FIG. 3) extending in a proximal direction, a spacer 52 dimensioned to be positioned at least partially disposed within a recess of an actuator arm 16 of a hard drive between an electrically conductive top wall 17 of the recess 18 and an electrically conductive lower wall of the recess with no electrically conductive layer between the spacer and the electrically conductive top wall of the recess, the spacer 52 is dimensioned to maintain at least a distance between at least one of the flexure circuit tail 40 and the electrically conductive top wall 17, the spacer 52 includes an adhesive to be adhered to the flexure circuit tail 40 and configured to be secured to the actuator arm 16 in the recess 18.
Similarly, as discussed with respect to claims 21 & 35, supra, with respect to the intended use limitation(s): “and at least partially disposed within a recess of an actuator arm of a hard drive, the recess is defined by an electrically conductive top wall and an electrically conductive lower wall of the actuator arm,” and “is configured to adhere to the electrically conductive top wall such that there is no electrically conductive layer between the dielectric spacer and the electrically conductive top wall of the recess, the dielectric spacer is dimensioned extends out of the recess to maintain at least a distance between at least one of the flexure circuit tail and the electrically conductive top wall,” (as recited in claim 28), note that a recitation with respect to the manner in which a claimed apparatus (i.e., a “flexure”) is intended to be employed (i.e., “to maintain at least a distance between a portion of the suspension circuit and a wall of an actuator arm,” and “positioned... such that no electrically conductive layer is between the spacer and the wall of the actuator arm that is adjacent to the portion of the suspension circuit,” and “configured to be secured to the actuator arm,” for instance) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (PTO BPAI 1987). 
However, the AAPA remains expressly silent as to spacer 52 being a dielectric.
Bennin, in the same field of endeavor of flexure assemblies, teaches the use of a dielectric adhesive 34/36 for use on a trace interconnect on a flexure assembly 28 (see FIGs. 3, 4A, 4B; col. 6, lines 61-65; col. 11, lines 18-26).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have utilized a dielectric adhesive for the spacer 52 of the AAPA, for the purpose of providing a thinner height profile, as suggested by Bennin.
For claim 29, it follows from the rationale of claim 28, supra, wherein the dielectric spacer 52 is formed separately from the flexure 30. 
For claim 38, the AAPA is further considered to teach wherein the spacer is adhered to the portion of the suspension circuit by the adhesive.
For claim 41, the AAPA is further considered to teach wherein a portion of the suspension circuit 40 includes a covercoat 48, and the spacer 52 is sheet material adhered to the covercoat 48 (FIG. 4).
Claims 22, 30, 36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA in view of Bennin as applied to claims 21, 28 above, and further in view of Arai et al. (USP 8,503,133).  For a description of the AAPA in view of Bennin, see the rejection(s), supra.
Further, with respect to claims 22 and 30, the AAPA in view Bennin remains silent as to the spacer 52 including a viscoelastic material.
Arai (hereinafter “Arai”), in the same field of endeavor of flexures on a load beam, discloses with reference mainly to FIGs. 4, 10-12, a flexure 21 and flexure tail portion 21b including a base layer 40, insulating layer 42, conductive trace members 45, 46, a polymide covercoat 47 and a damper 60 including a viscoelastic material 61 including adhesive properties (see col. 5, lines 10-22).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have substituted the adhesive spacer layer of the AAPA in view of Bennin with a spacer including a viscoelastic material, for the purpose of providing damping characteristics to the flexure tail portion and improve electrical properties, e.g., reductions in impedance, as suggested by Arai (col. 7, lines 6-16).

Allowable Subject Matter
Claim 44 is allowed.

Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.  The Examiner maintains the rejections of record, aside from the 112(b) rejection to claims 21 & 35 (and their dependent claims), as the amendment(s) to those claims have overcome the prior rejection.  The 112(b) rejection to claim 28-30 has been maintained as no amendment has been made.  The Examiner’s position(s) has been reiterated, as applicant’s claim amendments and response do not address all of the aforementioned issues, and thus the objections/rejections of record have been maintained. 
A…With respect to the maintained drawing objection to claim 43, it remains that FIG. 7 only depicts a covercoat layer 148 and a thickened covercoat area 149 (part of same layer 148) which does not also include a “dielectric spacer” layer, which elements still remain in amended claim 43, and which is very different than the embodiment that is depicted in FIGs. 6A-6C, which does show a “covercoat” 48 and a “spacer” 60, however, does not show a thickened covercoat area 149 (Fig. 7).  It appears that applicant is still combining these two different embodiments in at least claim 43, which is causing much confusion.
B…Applicant has not fully addressed the new matter situation within claim 43, as set forth in the maintained 112(a) rejection, supra.  
Claims 32-34, which are dependent on claim 43, are rejected under the same grounds.
C…Applicant submits on page 8 of the “Remarks” section, “As illustrated in Korkowski, interconnect 132, with a folded tab 158 is wedgingly engageable within the opening 152. The compressible characteristic of the retaining member urges the interconnects 132 against opposing extents of the opening 152 so as to fix the medial portion 151. Col. 5, lines 39-45. In other words, Korkowski’s folded tab 158 does not extend outside of the opening 152.  Moreover, Korkowski’s is completely silent with regards to the interconnect 132 extending out the opening 152.  As a result, Korkowski does not teach, suggest, or anticipate each of the features of independent claim 42 and 43.” (emphasis added by the Examiner).  
The Examiner respectfully disagrees.  First, the applicant mischaracterizes the Examiner’s description of the teachings of Korkowski.  The “folded tab 158” has been identified as the “second covercoat area 158 with a second thickness,” and the unnumbered dielectric portion overlaying the traces 136 as best shown in FIGs. 8-11, is considered to be the “first covercoat area with a first thickness.”  It is the first covercoat that has been claimed to “extends outside of the recess,” and as such, as explained in the rejection, supra, the circuit tail including this first covercoat extends the entire length of the flexure and thus a portion at least is “outside of the recess,” as required by the claim.  
Second, (as previously addressed) because the claim is directed only to a “flexure,” none of the other elements of the actuator arm, e.g., the arm, the recess, the walls, etc., would be a necessary component to meet the claim, and at best, would only encompass “intended use” within an actuator assembly, and as such, a recitation with respect to the manner in which a claimed apparatus (i.e., a “flexure”) is intended to be employed (i.e., “the flexible circuit tail is configured to be at least partially disposed within a recess of an actuator arm of a hard drive, the recess is defined by an electrically conductive top wall and an electrically conductive lower wall of the actuator arm…at least one of the electrical signal traces are partially disposed within the recess of the actuator arm,” for instance) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (PTO BPAI 1987).
D…With respect to the 103 art rejection(s), applicant provides a similar argument, as to the AAPA and Bennin do not teach that “the dielectric spacer extends out of the recess to maintain at least a distance between the electrical signal traces mounted on the flexible circuit tail and the electrically conductive top wall.” (emphasis added by the applicant).
In response, the Examiner incorporates the rebuttal from (C…), supra, at least because the claim(s) is/are directed only to a “flexure,” none of the other elements of the actuator arm, e.g., the arm, the recess, the walls, etc., would be a necessary component to meet the claim, and at best, would only encompass “intended use” within an actuator assembly, and as such, a recitation with respect to the manner in which a claimed apparatus (i.e., a “flexure”) is intended to be employed (i.e., “the flexible circuit tail is configured to be at least partially disposed within a recess of an actuator arm of a hard drive, the recess is defined by an electrically conductive top wall and an electrically conductive lower wall of the actuator arm…at least one of the electrical signal traces are partially disposed within the recess of the actuator arm,” for instance) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (PTO BPAI 1987).
It is suggested that applicant direct the claim(s) to an actuator arm, etc., so thus to include all of the components of the actuator arm.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
October 6, 2022